Citation Nr: 9904340	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  93-14 26A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to restoration of compensation benefits while the 
veteran was incarcerated, effective June 19, 1993


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1959.

By award action in May 1993, the Regional Office (RO) reduced 
the veteran's compensation benefits, effective June 19, 1993, 
based on the fact that he was incarcerated.  

The Board of Veterans' Appeals (Board) notes that the veteran 
was apparently again incarcerated in March 1998.  This 
decision only concerns the reduction of his compensation 
benefits following his incarceration in April 1993.


FINDINGS OF FACT

1. The veteran was in receipt of compensation benefits at the 
10 percent rate.

2.  The veteran was incarcerated on April 19, 1993.

3.  His compensation benefit payments were reduced, effective 
June 19, 1993.


CONCLUSION OF LAW

The reduction of the veteran's compensation benefit payments 
effective June 19, 1993 based on his incarceration was 
proper.  38 U.S.C.A. § 5313 (West 1991); 38 C.F.R. § 3.665 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran has been granted service connection for 
postoperative residuals of a fracture of the right femur, for 
which a 10 percent evaluation has been assigned.

The Wyoming State Penitentiary reported that the veteran was 
incarcerated on April 19, 1993.

In an award letter dated May 1993, the RO advised the veteran 
that his monthly rate of compensation was reduced, effective 
June 19, 1993, due to his incarceration.


Analysis

Any person specified in paragraph (c) of this section who is 
incarcerated in a Federal, State or local penal institution 
in excess of 60 days for conviction of a felony shall not be 
paid compensation or dependency and indemnity compensation 
(DIC) in excess of the amount specified in paragraph (d) of 
this section beginning on the 61st day of incarceration.  
38 C.F.R. § 3.665(a).

Any person specified in paragraph (c) of this section who is 
incarcerated in a Federal, State or local penal institution 
in excess of 60 days for conviction of a felony shall not be 
paid compensation or dependency and indemnity compensation 
(DIC) in excess of the amount specified in paragraph (d) of 
this section beginning on the 61st day of incarceration.  
38 C.F.R. § 3.665(a).

A veteran to whom the provisions of paragraphs (a) and (c) of 
this section apply with a service-connected disability 
evaluation of 20 percent or more shall receive the rate of 
compensation payable under 38 U.S.C. 1114(a) (West 1991).  A 
veteran to whom the provisions of paragraphs (a) and (c) of 
this section apply with a service-connected disability 
evaluation of less than 20 percent (even though the rate for 
38 U.S.C. 1114 (k) or (q) is paid) shall receive one-half the 
rate of compensation payable under 38 U.S.C. 1114(a).  
38 C.F.R. § 3.665(d).

The veteran has not disputed the fact that he was 
incarcerated on April 19, 1993.  Rather, he claims that his 
compensation payments should not have been reduced since he 
earned the benefits based on his military service.  It is 
clear that the regulations cited above clearly mandate that 
on the 61st day following incarceration for a felony, 
compensation benefits must be reduced.  In Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), the United States Court of 
Veterans Appeals (Court) held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.  Accordingly, the Board 
concludes that the veteran's compensation benefits were 
properly reduced based on the fact that he had been 
incarcerated.

The Board notes that the veteran has raised arguments 
concerning the constitutionality of the reduction.  In 
Saunders v. Brown, 4 Vet. App. 320, 326 (1993), the Court 
noted that "[a]dministrative agencies are entitled to pass 
on constitutional claims but they are not required to do 
so."  [Quoting Plaquemines Port v. Federal Maritime Comm'n, 
838 F.2d 536, 544 (D.C. Cir. 1988)].  See also Suttman v. 
Brown, 5 Vet. App. 127, 139 (1993): the "Board is free to 
express an opinion on the appellant's constitutional claim."    

The Court addressed a similar constitutional matter in Latham 
v. Brown, 4 Vet. App. 265 (1993).  In that case, the 
appellant-veteran was denied VA pension benefits because he 
was incarcerated.  See 38 U.S.C.A. § 1505(a) (West 1991); 
38 C.F.R. § 3.666 (1996).  The Court noted that "in order to 
demonstrate a constitutional violation, appellant must show 
that the classification is arbitrary or does not bear any 
rational relationship to a legitimate government interest."  
Latham, 4 Vet .App. at 267.  The Court reviewed the 
legislative history and concluded that the statute and 
regulation cited above did not violate the Fifth Amendment of 
the Constitution .  The Court noted that "[t]here is no 
authority to support the designation of prisoners as a 
suspect class in need of special protection from 
discriminatory legislation."  Id.

Moreover, the Court identified legislative reports which 
indicated that Congress believed that persons who were 
incarcerated and were therefore already charge on the public 
did not require additional monetary benefits.  In addition, 
the Court noted that, based on the legislative history, the 
purpose of such legislation was "to prevent prisoners from 
being able to purchase contraband, particularly narcotics."  
Latham, 4 Vet. App. at 268.

The statute and regulation applicable to this case 
(38 U.S.C.A. § 5313; 38 C.F.R. § 3.665) are similar to the 
provisions upheld by the Court in Latham.  Based on the 
Court's reasoning in Latham, the Board finds that there is no 
legal merit to the veteran's allegation that these provisions 
are unconstitutional.   



ORDER

Since the reduction of the veteran's compensation benefits 
was proper, the appeal is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

